MEMORANDUM **
Vergie H. White appeals pro se from the district court’s order dismissing her action alleging race discrimination against minority employees at Edwards Air Force Base. We have jurisdiction under 28 U.S.C. § 1291. We review de novo an order dismissing for failure to state a claim. Ortez v. Washington County, 88 F.3d 804, 807 (9th Cir.1996). We affirm.
The district court properly dismissed White’s Title VII claim because White did not fully exhaust her administrative remedies. See Jasch v. Potter, 302 F.3d 1092, 1094 (9th Cir.2002) (“In order to bring a Title VII cause of action against a federal government agency in district court, [plaintiff] must first exhaust his administrative remedies.”).
The district court properly dismissed White’s class action claims because White, proceeding pro se, was not an adequate class representative. See Fed. R.Civ.P. 23(a)(4) (requiring that class representative be able to “fairly and adequately protect the interests of the class”); McShane v. United States, 366 F.2d 286, 288 (9th Cir.1966) (holding that a lay person lacks authority to appear as an attorney for others).
White’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.